Citation Nr: 0406886	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  00-13 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active Air Force service from August 1964 
to August 1968.  He also apparently had a subsequent period 
or periods of duty for training (DUTRA) as an Air National 
Guard member (verification of the dates will be addressed in 
this REMAND).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Columbia, South Carolina, Regional Office (RO), which denied 
service connection for a heart disorder, bilateral hearing 
loss, and tinnitus.  A November 2000 RO hearing was held.  
Appellant subsequently appealed an October 2001 rating 
decision, which denied service connection for hypertension.  
A subsequent October 2001 rating decision granted service 
connection for tinnitus, thereby rendering said issue moot.  

The Board subsequently undertook additional development on 
said remaining appellate issues, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled American Veterans v. 
Secretary of Veterans Affairs invalidated a portion of the 
Board's development regulations, specifically 38 C.F.R. 
§ 19.9(a)(2), and (a)(2)(ii). See Disabled American Veterans, 
et al., v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Under 38 C.F.R. § 19.9(a)(2), the Board could 
consider additional evidence without having to either remand 
the case to the agency of original jurisdiction for initial 
consideration or obtain the appellant's waiver.

Due to procedural due process concerns as a result of the 
Federal Circuit's partial invalidation of the Board's 
development regulations, the Board in July 2003 remanded the 
case to the RO for additional procedural development.  

This appeal is being again REMANDED to the RO, via the 
Appeals Management Center in Washington, DC; and VA will 
provide notice if further action is required on appellant's 
part.


REMAND

Appellant alleges, in essence, that on service discharge 
examination in 1968, a physician informed him that he had a 
heart murmur; that he received treatment for hypertension 
within one-year after service; and that his hearing loss is 
related to in-service acoustic trauma from aircraft jet 
engine/fire truck noise.  

Initial review of the evidentiary record indicates that in 
September 2001, the RO sought and obtained appellant's 
"service medical records" and among these records were a 
few Air National Guard medical examinations 
reports/associated records dated in 1974 and 1975.  It does 
not appear that the RO has attempted to obtain any additional 
Air National Guard DUTRA medical records that may be 
available or to verify DUTRA period(s), including whether any 
active duty for training (ACDUTRA) and/or inactive duty 
training (INACDUTRA) were involved.  Since the appellate 
issues involve service connection, an attempt to obtain all 
available DUTRA medical records and verification of DUTRA 
period(s) would appear warranted. 

Appellant's August 1964 service entrance examination report 
noted that a Grade II/VI apical systolic heart murmur was 
heard; that it disappeared on lung inspiration; and that it 
was "NCD" [not considered disqualifying].  During service, 
appellant had occasional complaints of chest pain.  In March 
1965, a Grade II-III systolic heart murmur was heard.  On 
June 1968 service discharge examination, a Grade II/VI apical 
systolic heart murmur was heard, noted as "functional" in 
nature.  Blood pressure readings during service and on 
service discharge examination were unremarkable.  The 
evidentiary record currently has a several year gap between 
August 1968 service discharge and 1974.  A few Air National 
Guard medical examinations reports/associated records dated 
in 1974 and 1975 indicated that appellant's blood pressure 
readings were recorded as 140/82, 126/74, 122/90, and 120/82.  
In 2003, certain VA medical records were obtained from a VA 
records retirement section, including March 1976 VA 
hospitalization records that noted a history of hypertension.  
Additionally, appellant's applications for VA hospitalization 
dated in November 1968 and June 1969 were obtained, but 
without any corresponding actual VA hospitalization records.  
It is unclear whether any actual VA hospitalization records 
dated on or about November 1968 and June 1969 might be 
available, and, therefore, the RO should specifically attempt 
to obtain them (even though there is a notation that 
appellant's "complete" records file from the VA records 
retirement section had been provided, since the notation was 
unsigned and it is unclear whether it is accurate).  

Additionally, although pursuant to the Board's development 
regulations, in a September 2002 letter, the Board requested 
appellant to identify any relevant health care providers, 
including a private physician "Dr. H. M.", and provide 
consent forms for release of any such records to the VA, it 
does not appear that appellant responded thereto.  
Parenthetically, during a November 2000 RO hearing, appellant 
testified that shortly after service, he had sought VA 
medical treatment and from a family doctor, "Dr. H. M."; 
and that appellant had been unable to obtain any records from 
that physician because he was deceased or not in business 
anymore.  However, since the case is being remanded for other 
reasons, appellant will again be requested to assist the RO 
in this purpose, particularly in ascertaining whether there 
might be a custodian of such physician's records.  

Although VA audiologic and cardiologic examinations were 
conducted in October 2002 with medical opinions rendered as 
to the etiology of appellant's cardiovascular and defective 
hearing disorders, the cardiologist did not adequately 
address the clinical significance of appellant's in-service 
chest pain and heart murmur.  The adequacy of said 
examinations also appears dependent on whether any additional 
relevant DUTRA medical records or other such records are 
obtained pursuant to this remand.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the National 
Personnel Records Center (NPRC), 
appellant's Air National Guard 
unit(s)/Office of the Adjutant General, 
or any other appropriate organization to 
provide (a) any additional Air National 
Guard medical records that may be 
available; and (b) verify any period or 
periods of DUTRA, including whether 
ACDUTRA and INACDUTRA were involved.  Any 
such records obtained should be 
associated with the claims folder.  In 
the event that records are unavailable, 
this should be noted in writing in the 
claims folder, and if feasible, the 
reason for their unavailability should be 
provided.  

2.  Appellant should be advised that he 
may submit alternative forms of evidence 
to support his claims, such as 
statements/affidavits from service/DUTRA 
medical personnel and "buddy" 
statements/affidavits.  

3.  The RO should request appellant to 
provide any relevant VA or non-VA 
clinical records (not already of record) 
that he may have in his possession, as 
well as the complete names and addresses 
of any physicians or medical facilities 
which have provided him relevant 
treatment.  All available, clinical 
records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) of 
such treatment should be obtained from 
the specified health care providers, 
including, but not limited to, those from 
"Dr. H. M." (or the custodian of "Dr. 
H. Mr.'s records if identified).  
Appellant should also submit any 
additional Air National Guard medical 
records, if any, that he may have in his 
possession for association with the 
claims folder.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folder.  

4.  The RO should specifically attempt to 
obtain any available VA medical records 
dated on or about November 1968 and June 
1969, including hospitalizations 
apparently at the Columbia, South 
Carolina, VA Medical Center.  Such 
attempt should include contacting the 
appropriate VA records retirement section 
for such records.  Any records obtained 
should be associated with the claims 
folder.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folder, and if 
feasible, the reason for their 
unavailability should be provided.  

5.  The RO should obtain any relevant 
employment medical records, such as pre-
employment/employment physical 
examinations reports, and associate them 
with the claims folder.  The appellant 
should be requested to sign and submit 
appropriate consent forms to release any 
private clinical records to the VA.  If 
appellant knows that the employer(s) 
would have no pertinent records, he 
should so indicate this for the claims 
folder.

6.  With respect to the issue of service 
connection for a heart disability and 
hypertension, the RO should have the same 
examiner who conducted the October 2002 
cardiologic examination, or if 
unavailable, another appropriate 
physician to review the entire claims 
folder, examine appellant if necessary, 
and express an opinion as to whether it 
is at least as likely as not (i.e., is 
there at least a 50 percent probability) 
as to the following:  (a) What is the 
approximate date of onset of any heart 
disability and hypertension that may be 
currently manifested and their etiology 
(i.e., are any currently manifested heart 
disability and hypertension causally or 
etiologically related to appellant's 
active service or Air National Guard 
DUTRA (versus other causes)); (b) Was the 
chest pain noted during service 
indicative of any underlying 
cardiovascular disease versus noncardiac 
origin; (c) Was the systolic heart murmur 
noted on service entrance examination of 
any clinical significance (i.e., was it a 
functional or pathologic heart murmur); 
and (d) If the systolic heart murmur 
noted on service entrance examination was 
clinically significant, did it undergo a 
permanent increase in severity during 
military duty beyond natural progression 
of underlying disease process?  

The examination report should contain an 
adequate history, as well as clinical 
findings upon which the diagnosis is 
based, and provide an adequate rationale 
for medical conclusions rendered.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner in the report.

7.  With respect to the issue of service 
connection for bilateral hearing loss, in 
the event any additional, material 
evidence on this issue is obtained, the 
RO should have the same examiner who 
conducted the October 2002 audiologic 
examination, or if unavailable, another 
appropriate physician or audiologist to 
review the entire claims folder, examine 
appellant if necessary, and express an 
opinion as to whether it is at least as 
likely as not (i.e., is there at least a 
50 percent probability) as to the 
following:  What is the approximate date 
of onset of any hearing loss that may be 
currently manifested and its etiology 
(i.e., is any currently manifested 
hearing loss causally or etiologically 
related to appellant's active service or 
Air National Guard DUTRA (versus other 
causes))?  

The examination report should contain an 
adequate history, as well as clinical 
findings upon which the diagnosis is 
based, and provide an adequate rationale 
for medical conclusions rendered.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner in the report.

8.  The RO should review any additional 
evidence and readjudicate the appellate 
issues, under all appropriate statutory 
and regulatory provisions and legal 
theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




